DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-9, 12, 17, 18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2017/0161543, “Smith”) in view of Lundahl (US 2016/0125220, “Lundahl”).
Regarding claims 1, 17, and 18, Smith teaches a cover window for a display device ([0045]) and having an underlying fingerprint sensor (see Fig. 3B, [0045], [0008], [0024], [0026]). Smith teaches the inclusion of a transparent layer (see Fig. 3B, including transparent layer 326, [0067], [0068]) and a light-blocking layer (e.g., [0068], layers 312, see Fig. 3B) that includes an opening or recess through which light can pass through to the transparent layer and to the underlying sensor (see Fig 3B, and general arrangement of layers [0067]).
    PNG
    media_image1.png
    568
    713
    media_image1.png
    Greyscale
	Smith fails to teach the inclusion of an anti-pollution layer in the recess of the black matrix layer. However, in the same field of endeavor of fingerprint sensors ([0003]), Lundahl teaches the inclusion of recesses and an anti-pollution layer over a transparent layer that covers a fingerprint sensor item in order to protect the underlying sensing elements from wear and tear and contaminants and in order to improve the durability of the device as a whole (Lundahl, [0014] – [0020]). Lundahl teaches that the hydrophobic layer has a low surface energy ([0008], [0014], may be e.g., polytetrafluoroethylene). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have included the recess and hydrophobic structures described by Lundahl at least in the aperture (i.e., to be disposed in the opening created by a light blocking layer, as recited in claim 17) or with the light blocking layer of 
Regarding claims 2 and 3, modified Smith further teaches that the hydrophobic layer may be applied across, for example, the entirety of a substrate including beyond recessed portions ([0022], e.g., Fig. 2b) and it further would have been obvious to have applied the hydrophobic layer beyond the recessed portions onto the light blocking area in order to provide further protection to the device against contamination (Lundahl, e.g., [0015] – [0022]).
Regarding claims 4-7, modified Smith fails to specifically teach the surface energy and contact angles for water and hexadecane for the anti-fouling layer. However, because modified Smith teaches that the film has a substantially similar (i.e. very low) surface energy and may be made of substantially similar materials (see Lundahl, [0014]; see also present specification at [0104] – [0106]), it would be expected that the films have surface energies and contact angles for water and hexadecane reading on the presently claimed ranges. It should be noted that the contact angles for water and hexadecane are result effective variables.  As the surface energy of a film increases, the contact angles decrease (see present specification at [0101], [0102]). As the surface energy of the film is significantly low it would be expected that the contact angles for the substances claimed would be correspondingly high. 
Regarding claims 8 and 9, modified Smith additionally teaches that the anti-fouling layer may include, e.g., polytetrafluoroethylene (Lundahl, [0014]).
Regarding claim 12, modified Smith teaches the inclusion of a protrusion pattern on a surface of the anti-pollution layer opposite the transparent layer (see, e.g., Lundahl, [0014] – [0020], Fig. 2a).
Regarding claim 20,  Smith additionally teaches that the sensor area having an opening in the light blocking layer may be positioned over the image display area ([0045]).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Lundahl, as applied to claim 1, above, and further in view of Brown et al. (US 2016/0023941, “Brown”)
Regarding claims 10 and 11, modified Smith fails to teach the inclusion of an adhesion improving layer corresponding to the portion of the transparent layer which corresponds to the sensor of the display device and is exposed in the opening. In the same field of endeavor of anti-finger print layers and coatings ([0005], [0006]), Brown teaches the inclusion of an adhesion promoting layer made of SiO2 to be formed on an anti-fingerprint layer (e.g., [0006], [0016]). It would have been obvious to the ordinarily skilled artisan at the time of filing to have included such a layer in order to improve the adhesion of the low-surface energy anti-fingerprint layer to the underlying layers ([0011], [0029], [0034]).

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Lundahl, as applied to claim 1, above, and further in view of Brumwell (US 2006/0262405, “Brumwell”).
Regarding claims 13-16, Smith teaches the inclusion of additional functional layers (e.g., [0045]) but fails to specifically teach the inclusion of additional protective layers attached with an adhesive. In the same field of endeavor of display devices (e.g., [0003]), Brumwell teaches the use of a multilayer protective film wherein each of the layers are adhered together and to a substrate with an adhesive ([0007], [0025], such an adhesive would function to “seal” the layers). Brumwell teaches to use such a multilayer film in order to protect underlying components, including screens, from dust and debris, scratches and cracks ([0003]) and to remove a protective sleeve or film when it is damaged or unnecessary ([0007]). It therefore would have been obvious to the ordinarily skilled artisan to have applied a multilayer protective film such as the one described by Brumwell to the anti-fouling or anti-fingerprint layer of modified Smith in order to provide it with additional protection that may be removed when necessary (Brumwell, [0007], [0003]). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Lundahl, as applied to claim 18, above, and further in view of Cheol et al. (KR 2013-0063570A, “Cheol” a machine translation of which is of record).
Regarding claim 19, Smith fails to teach that the light receiving sensor includes and infrared sensor and a second light blocking layer corresponding to the exposed portion of the transparent layer. In the same field of endeavor of display devices ([0014]), Cheol teaches to include an infrared proximity sensor that is covered with an infrared ink layer to prevent exposure to the outside while permitting infrared light through ([0022], [0064] – [0066]; i.e., reading on the limitations of claim 19). Cheol teaches that the infrared sensor may be disposed in the vicinity of the touch screen ([0005], thus overlapping the opening corresponding to the image display area). It would have been obvious to the ordinarily skilled artisan at the time of filing to have included an infrared proximity sensor as described by Cheol in the device of Smith for the benefit of controlling aspects of operation of the device without use of mechanical contact (e.g., [0005]).

Response to Arguments
Applicant’s arguments filed 9/7/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. 
Therefore, claims 1-20 are rejected as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782